Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/6/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 3-5, 7-14, 21, 22 and 24-27 are pending.  Claims 2, 6, 15-20 and 23 are canceled.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“As used herein, a "nanostructure" refers to an object of intermediate size between molecular and microscopic (micrometer-sized) structures. The second constituent or constituents may have an average particle size of between about 0.1 nm to about 1,000 nm in each spatial dimension. A list of nanostructures includes, but is not limited to, nanoparticles, nanocomposites, quantum dots, nanofilms, nanoshells, nanofibers, nanorings, nanorods, nanowires, nanotubes, and so on. In some embodiments, the nanostructures are nanoparticles characterized by diameters between about 50 and about 100 nm.”
The specification does not appear to support an endpoint of 150 nm for the average particle size of the core particles.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “the structure of the graphene material”, which lacks proper antecedent basis. 
	Claim 22 recites “a silicon to graphene material weight ratio”, which lacks proper antecedent basis.

	Claims 26 and 27 recite “wherein the shell is not a conformal carbon coating”, which is indefinite.  It is unclear what “conformal” encompasses as the claim does not recite the element the shell is not “conforming” to.  Furthermore, “carbon” is broader than “graphene, reduced graphene oxide, graphene oxide or combinations thereof”.  It is unclear what claims 26 and 27 are attempting to claim and how the claims differ from “the shell encapsulates a void space” of claims 21 and 1, respectively.
	Claim 27 recites “The electrode material”, which lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-14, 21, 22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompkins et al., US 2014/0272592 A1.
	Thompkins teaches novel composite materials for use as electrode materials for lithium ion batteries.  Electrodes comprising the composite materials display high reversible capacity, high first cycle efficiency, high power performance or any combination thereof. While not wishing to be bound by theory, the present inventors believe that such improved electrochemical performance is related, at least in part, to the carbon materials' physical and chemical properties such as surface area, pore structure, crystallinity, surface chemistry and/or other properties, the approach that is 
	In specific embodiments the lithium alloying electrochemical modifier is silicon [0012].  The composite material comprises particles having a core-shell structure, wherein the shell comprises substantially the carbon material and the core comprises substantially the electrochemical modifier.  In other embodiments, the composite material comprises particles of the carbon material, carbon material particles encapsulating a plurality of particles of the lithium alloying electrochemical modifier [0013].  The electrochemical modifier comprises nanoparticles having a particle size ranging from 10 nm to 500 nm [0014].  
 	The “carbon material” of Thompkins refers to a material or substance including ultrapure as well as amorphous and crystalline carbon materials [0073].  The carbon material may contain an allotrope such as graphene [0076] or crystalline carbon such as graphene [0085].
	The particle size distribution of the composite materials contributes to power performance and/or volumetric capacity.  The average particle size (D50) of the composite ranges from 5 nm to 20 microns.  Specifically, the D50 of the composite ranges 2 to 20 microns [0141-0144].  
The superior properties of the disclosed composite materials is related, at least in part, to its unique properties such as surface area, purity, pore structure, crystallinity and/or surface chemistry, etc. For example, in some embodiments the specific surface 2/g), medium (from about 50 m2/g to about 100 m2/g) or high (>100 m2/g) or have a surface area that spans one or more of these ranges. For example, in some embodiments the surface area ranges from about 0.1 m2/g to about 50 m2/g for example from about 1 m2/g to about 20 m2/g. In other particular embodiments, the surface area ranges from about 5 m2/g to about 10 m2/g for example the surface area may be about 8 m2/g [0146-0149].
The cycle stability of the material is in part determined by the relative amount that the composite material swells when it takes on lithium (amount of void space). The most stable materials have a very low percent expansion relative to the original dimensions of a particle or electrode. In one embodiment, the percent expansion of the composite is about 0.5%. In one embodiment, the percent expansion of the composite is about 1%. In one embodiment, the percent expansion of the composite is about 2%. In one embodiment, the percent expansion of the composite is about 3%. In one embodiment, the percent expansion of the composite is about 4%. In one embodiment, the percent expansion of the composite is about 5%. In one embodiment, the percent expansion of the composite is about 7% [0402].
Regarding claim 8, see at least Figure 14.  Regarding claims 7, 9 and  22, see [0015] and [0019].  The composite material comprises silicon and carbon material in a weight ratio ranging from about 8.5:1 to about 9.5:1.
Regarding claims 11-14, the electrode is formed by mixing a silicon-carbon powder into a slurry with the composition 80:10:10 (silicon-carbon:conductivity enhancer (carbon black) :binder (polyvinylidene fluoride)) in n-methyl pyrrolidone solvent then 
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14, 21, 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., A novel bath lily-like graphene sheet-wrapped nano-Si composite as a high performance anode material for Li-ion batteries (RSC Adv., 2011, 1, 958-960) in view of  Thompkins et al., US 2014/0272592 A1.
He at al. teaches a graphene sheet-wrapped nano-Si (GS-Si) composite as a high performance anode material for Li-ion batteries.  The GS-Si composite possesses an open nano/micro-structure in which nanosized Si particles are uniformly dispersed and wrapped in the GS matrix (column 2, page 958).  The composite particle size ranges from 1 m to 5 m (column 1, page 959).  The composite presents a typical crinkled and rippled morphology of GS and the particle structure becomes more open, similar to a bath lily.  Almost all the Si nanoparticles are encapsulated by fish net-like GS (column 2, page 959).  The weight fraction of GS in the GS-Si composite was 
He et al. is silent regarding the BET surface area of the GS-Si composite.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Thompkins teaches composite particles having a silicon core encapsulated by a carbon material are known to have a specific surface area in the claimed range.  Thompkins teaches a composite material comprising particles of a carbon material, carbon material particles encapsulating a plurality of particles of the lithium alloying electrochemical modifier (Si) [0013].  The electrochemical modifier (Si) comprises nanoparticles having a particle size ranging from 10 nm to 500 nm [0014].  The superior properties of the disclosed composite materials of Thompkins is related, at least in part, to its unique properties such as surface area, purity, pore structure, crystallinity and/or surface chemistry, etc. For example, in some embodiments the specific surface area (as measured by BET analysis or in other embodiments by using CO.sub.2 absorption) of the composite materials may be low (<50 m2/g), medium (from about 50 m2/g to about 100 m2/g) or high (>100 m2/g) or have a surface area that spans one or more of these ranges. For example, in some embodiments the surface area ranges from about 0.1 m2/g to about 2/g for example from about 1 m2/g to about 20 m2/g. In other particular embodiments, the surface area ranges from about 5 m2/g to about 10 m2/g for example the surface area may be about 8 m2/g [0146-0149].
The composite particles of He et al. and the composite particles of Thompkins both comprise nanosized silicon cores encapsulated by a shell comprising graphene.  Furthermore, the particle size of the composite of Thompkins (D50 of the composite ranges 2 to 20 microns) and the particle size of the composite of He et al. (composite particle size from 1 m to 5 m) are similar with significant overlapping of ranges.
Regarding claims 11-14, Thompkins teaches an electrode may be formed by mixing a silicon-carbon powder into a slurry with the composition 80:10:10 (silicon-carbon:conductivity enhancer (carbon black) :binder (polyvinylidene fluoride)) in n-methyl pyrrolidone solvent then coated onto a copper current collector.
Response to Arguments
  Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
35 USC 102
Applicant recites multiple sections of Thompkins and asserts Thompkins teaches “an extremely broad laundry list of possible features and materials that may be encompassed by the composite material”.  Applicant then concludes Thompkins fails to teach or suggest the claimed invention because the “skilled artisan would have been required to impermissibly pick and choose particular materials, structures, particle sizes, surface areas, from the thousands of possible combinations disclosed by Thompkins, in order to arrive at the presently claimed electrochemically active material”.  However, 
Thompkins teaches:

    PNG
    media_image1.png
    115
    324
    media_image1.png
    Greyscale

Thus Examiner is not relying on “picking and choosing” from a laundry list because Thompkins teaches a specific embodiment wherein silicon is the electrochemical modifier.  Note [0013] teaches the electrochemical modifier is encapsulated by a carbon material to form the core-shell composite particle structure.  The carbon material may contain an allotrope such as graphene [0076] or crystalline carbon such as graphene [0085].  The electrochemical modifier comprises nanoparticles having a particle size ranging from 10 nm to 500 nm [0014].  
	Furthermore, Thompkins teaches the particle size distribution of the composite materials contributes to power performance and/or volumetric capacity.  The average particle size (D50) of the composite ranges from 5 nm to 20 microns.  Specifically, the D50 of the composite ranges 2 to 20 microns [0141-0144].  It is unclear how Applicant reaches the conclusion that at least [0143] of Thompkins does not teach the average particle size of the claimed composite particles with sufficient specificity.
In addition, Thompkins teaches the superior properties of the disclosed composite materials is related, at least in part, to its unique properties such as surface area, purity, pore structure, crystallinity and/or surface chemistry, etc. For example, in some embodiments the specific surface area (as measured by BET analysis or in other 2/g), medium (from about 50 m2/g to about 100 m2/g) or high (>100 m2/g) or have a surface area that spans one or more of these ranges. For example, in some embodiments the surface area ranges from about 0.1 m2/g to about 50 m2/g for example from about 1 m2/g to about 20 m2/g. In other particular embodiments, the surface area ranges from about 5 m2/g to about 10 m2/g for example the surface area may be about 8 m2/g [0146-0149].  Note all of the examples of Thompkins fall within the claimed range for BET surface area of less than about 75 m2/g (claim 1).
Applicant further asserts Thompkins can “only” produce a conformal carbon shell.  However, Applicant presents no persuasive arguments to support the assertion.  Applicant only cites paragraphs of Thompkins without providing any analysis or reasoning for the assertion Thompkins can “only” produce a conformal carbon shell.  Furthermore, Thompkins teaches the composite material has a percent expansion [0402] indicating the composite material as “a void space”.
Thus Applicant’s arguments regarding Thompkins are not found persuasive.
	35 USC 103
Applicant argues He fails to teach the shell structure of the present application.  Applicant asserts the composite material of He is not a core-shell structure but instead comprises interwoven sheets having spaces within its particle structure that allow for the entry of electrolyte.  Applicant then concludes “the He material does not comprise a core-shell structure in which that shell encapsulates a void space configured to permit free expansion and contraction of the core particles within the shell”.  Examiner disagrees.  He does not teach an electrolyte enters the composite particles.  
He teaches a graphene sheet-wrapped nano-Si (GS-Si) composite anode material.  The GS “provides enough void space to accommodate the volume change of Si and prevent the aggregation of nano-Si particles during cycling (page 958; page 960).  Note the claims recite “the shell” encapsulates a void space.  Thus a shell structure having a void space as part of the shell is encompassed by the presently claimed invention.  Specifically, a shell encapsulating a void space encompasses a shell having pores.  Furthermore, He clearly teaches the “Si nanoparticles are encapsulated by the fish net-like GS” (page 959) and the Si particles adhere to GS via “powerful encapsulation” (960).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant does not provide any persuasive arguments to rebut the Examiner’s position that the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Thompkins teaches composite particles having a silicon core encapsulated by a carbon material are known to have a specific surface area in the claimed range.  See rejection above.
Applicant argues [0057] of the present specification provides evidence of unexpected results.  Examiner disagrees.  Evidence of unexpected results must distinguish the claimed invention of the prior art of record.  He teaches the composite m to 5 m (column 1, page 959) and the weight fraction of GS in the GS-Si composite was determined to be 19.1% (column 1, page 959).  In addition, [0057] is not commensurate in scope with at least claims 1 and 21.  Note He teaches “However, the inner structure of the particles cannot be clearly observed due to the crinkled but close stacking of GO” (page 959).  
Applicant’s arguments regarding “processing parameters” are not found persuasive.  The claims are directed toward an electrochemically active material/an electrode (products) that do not contain any limitations regarding “controlling and adjusting the processing parameters”.  At least claims 1 and 21 do not recite a weight ratio of silicon in comparison to graphene oxide.  Examiner notes He teaches the weight fraction of GS in the GS-Si composite was determined to be 19.1% (column 1, page 959)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727